ye

- Xl pleaded guilty to count(s) 1 of Complaint

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)

Francisco Jozabeth Reyes-Mendez Case Number: 3:20-mj-20336

Robert Kim Schwarz

 

 

Defendant's Attorney

 

REGISTRATION NO. 40712408 _ a | Le E hal
THE DEFENDANT: Fea 12200

 

 

 

 

 
       

LJ. was found guilty to count(s)  GLERK Y § CISTHICT COURT

 

 

BN DiSTHIOT OF CAL IFO ORNIA

ry

 

 

 

 

after a plea of not guilty. BY =
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C The defendant has been found not guilty-on count(s) oo
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: a)
\ A
YY ZO
L) TIME SERVED A # days

 

&] Assessment: $10 WAIVED Fine: WAIVED :

Court recommends USMS, ICE or DHS or other arresting agency return all property and ali documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C} Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 12, 2020
Date of Imposition of Sentence

Received : “ : . iA W

DUSM : oo HONORABLE ROBERT N. BLOCK
: UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy - te | 3:20-mj-20336

 

ot

 
